Citation Nr: 0207295	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  95-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an original rating greater than 30 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1942 until 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996, 
from the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, granted entitlement to service connection for PTSD and 
assigned a 10 percent disability evaluation effective 
November 24, 1993.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1996, and previously in April 1995, 
transcripts of which have been associated with the claims 
file.

After adjudicating other issues then pending on appeal, the 
Board remanded the case in October 1999 for additional 
development.  While the case was in remand status, the RO 
granted a 30 percent disability evaluation effective from 
November 24, 1993.  Although the veteran's representative 
argued that he should be granted at least a 30 percent 
disability evaluation, he did not specifically request a 30 
percent evaluation, and the case is considered still on 
appeal for a higher evaluation.  In AB v. Brown, 6 Vet. App. 
35, 38 (1993), the United States Court of Veterans Appeals 
(since March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter CAVC) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings. 

The Board notes that the issue of entitlement to service 
connection for defective hearing was also remanded in October 
1999.  As the RO granted service connection for bilateral 
hearing loss in a February 2002 rating decision, that issue 
is no longer on appeal.  


FINDING OF FACT

The veteran's PTSD is productive of no more than definite 
social and industrial impairment under the rating criteria in 
effect before November 7, 1996; and occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks under the criteria effective November 7, 
1996. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103a, 5103A, 5107 (West 1991 and Supp. 2001), 38 C.F.R. 
§§ 4.129. 4.130, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

The veteran presented testimony at a personal hearing at the 
RO in April 1995.  A copy of the transcript is in the claims 
file.  

He testified as to the events he found upsetting while he was 
on active duty and to the symptoms he experienced as a result 
of these events.  He denied receiving any treatment at a VA 
Medical Center or any other facility for PTSD or for any 
other mental health complaints.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination for PTSD in June 1995.  He reported having 
nightmares approximately once a month where he was either 
hiding or being followed by other people.  After being 
awakened by nightmares, he had difficulty going back to 
sleep.  He also reported frequent intrusive thoughts about 
the war and avoided exchanging war stories with other people 
as he did not want to be reminded of the experience.  He 
accepted that loud noises caused an exaggerated startle 
response to occur.  

Clinical findings were that the veteran was friendly and 
cooperative, his speech was relevant, affect was appropriate 
and his mood was labile.  The veteran became tearful when 
remembering situations that occurred during the war.  There 
were no psychotic symptoms, no thought disorder, delusions or 
hallucinations.  He was oriented to time, place and person 
and to the circumstances of the examination.  His memory was 
intact for recent and remote events.  His reasoning and 
judgment appeared intact.  The diagnosis was PTSD.  The 
examiner assigned a Global Assessment of Functioning Score 
(GAF) of 54 due to moderate difficulties in social and 
occupational functioning.  

The veteran presented testimony at a personal hearing at the 
RO in October 1996.  A copy of the transcript is in the 
claims file.  The veteran testified as to the symptoms and 
manifestations of PTSD and the effect on his daily life.  He 
thought that his condition had worsened.  He was not seeing a 
psychiatrist, but recalled having a psychiatric examination 
for the Rating Board some months earlier and being at the Vet 
Center approximately six months earlier.  He thought that he 
had the initiative and flexibility to seek treatment.  He was 
not married and at that time was not involved in an intimate 
relationship.  Although in the past he had done volunteer 
work on a regular basis, more recently, he only did it 
occasionally.  

In October 1996, approximately four days after the hearing, 
the veteran was seen as a walk-in for an initial visit to the 
Vet Center.  He discussed wanting to find his military 
medical records to help establish a claim for benefits, his 
heart condition, and injuries received in service.  He also 
mentioned an inability to concentrate and it was recommended 
to have a physical examination to rule out medical reasons 
for possible memory loss.  The assessment was medical issues, 
benefits and claims concerns, and possible memory loss.  

On the same day, the veteran was seen as a walk-in requesting 
to see a psychiatrist at a VA Medical Center for complaints 
of stress, pressure, feeling of losing his mind and having 
flashbacks.  He complained of stress, trying to get all his 
records, and trying to get an increase in disability.  The 
veteran claimed that he had flashbacks.  It was noted that he 
had been at the clinic once before but had no treatment.  He 
denied hospitalization for psychiatric care.  Clinical 
findings were that he was alert and cooperative and 
verbalized well.  He had dysphoric mood, clear sensorium, no 
suicidal thoughts, and no psychosis.  He was anxious, tense 
and always in a hurry.  He had nightmares and flashbacks.  
The initial impression was mild delayed PTSD and adjustment 
disorder with mixed emotional features.  Medication was 
prescribed.  

The veteran was afforded a VA C&P examination for PTSD in 
late October 1996.  He complained of stress, loss of hearing, 
forgetfulness and missing military medical records.  It was 
recorded that a notation in the medical record at a VA 
Medical Center approximately one week earlier showed a 
diagnostic impression of mild PTSD.  The veteran reported 
sleep disturbance that caused him a lot of stress.  He had 
dreams once or twice a month about service events which was 
less than when he was younger.  When talking about stress in 
general, the veteran related that he thought about things 
that happened in the service.  At night when he tried to 
sleep, he would have to get up and check that things were 
alright.  

During the day, he did not talk about what happened in the 
service.  He denied taking any medications.  He described his 
relationship with his four children as very good.  He had 
worked as a truck driver for the great majority of his 
working life and retired in 1982.  Although he lived alone, 
he indicated that he had numerous friends and went to the 
VFW.

At the October 1996 VA medical examination, clinical findings 
were intact immediate memory, mild impairment of recent 
memory, oriented in all spheres, normal speech, and 
spontaneous thought process production.  His continuity of 
thought was generally goal directed.  There were no 
delusions, ideas of reference or feelings of unreality and no 
suicidal or homicidal ideation.  His abstract ability was 
good.  His concentration as measured by one test was 
impaired.  The examiner evaluated the veteran's mood as 
euthymic and his range of affect as broad.  He was alert and 
responsive.  The diagnosis was chronic PTSD.  The GAF score 
for the last year was 70 and the current GAF was 70.

The veteran was seen at a VA outpatient clinic on the same 
day.  It was noted that he was started on medication one week 
earlier but he had stopped taking the medication as it made 
him sleepy.  He was in contact with his four children every 
day.  The examiner observed that he was alert and oriented.  
At times he heard someone call his name.  He also got very 
anxious at times.  He continued to have flashbacks of the 
war.  His conversation was relevant and spontaneous, and 
judgment was intact.  The diagnoses were PTSD and adjustment 
disorder with mixed emotional features.  A GAF score of 65 
was assigned.  He was to be followed for medication 
management.  He did not want to be involved in the World War 
II combat group and was to be followed by the examiner for 
supportive counseling.  

The veteran was seen at a VA outpatient clinic in November 
and December 1996.  He was receiving individual supportive 
counseling.  Diagnoses were PTSD and adjustment disorder.  
When assessed in December 1996, it was noted that he felt 
somewhat better with the change in medication.  He felt less 
distressed.  

He expressed frustration at not receiving a higher disability 
rating from VA.  He was alert and well oriented in four 
spheres.  His memory was intact, his affect was appropriate 
and he had good reasoning and judgment.  His mood was 
worried.  The diagnosis was prolonged PTSD.  

Records from the Vet Center for May 1998 to July 1998 show 
that the veteran was seen every two weeks for supportive 
counseling.  He continued to discuss his claim for benefits.  
He mentioned having nightmares approximately two times a 
month. 

The veteran was afforded a VA psychiatric C&P examination in 
October 1998.  He complained of sleep disturbance due to 
dreaming about the war and actions he had.  It was noted that 
he was seen approximately once every four months for 
psychiatric care as an outpatient at a VA medical center.  He 
denied having any inpatient treatment for psychiatric care.  
He reported having sleep disturbance two times a month.  
Thinking about his war experiences was very bothersome to him 
and caused him to have difficulty getting along with other 
people.  He related living alone but having many close 
friends.  He stated that his symptoms had been worsened by a 
stroke suffered four years earlier.  He enjoyed spending time 
with family and friends, going shopping and going for walks.  

Clinical findings at the October 1998 VA examination show 
immediate and remote memories were intact while his recent 
memory was impaired.  He was alert and oriented in all 
spheres.  The examiner characterized the veteran's speech as 
mumbled.  His thought process production was spontaneous and 
continuity of thought was rambling.  He denied 
hallucinations, illusions or feelings of unreality.  He had 
no current suicidal or homicidal ideation and no delusions or 
ideas of reference were elicited.  His thinking was concrete 
as was his interpretation of proverbs.  His mood was 
evaluated as broad and his affect was appropriate to the 
situation.  His insight and judgment were fair.  The 
diagnosis was PTSD, chronic.  A current GAF score of 70 was 
assigned and the highest GAF for the preceding year was 70.  

Records from the Vet Center for August to November 1998 show 
that the veteran continued to be seen every two weeks for 
individual counseling.  He expressed concern over his war 
experiences, finances, his claim for an increase and the 
claims process.  He related having intrusive thoughts about 
the war and sleep disturbance.

Records from the Vet Center from November 1998 to January 
1999 reflect that the veteran was seen every two weeks for 
individual counseling.  He reported having continuing 
difficulty sleeping.  He continued to be anxious about 
finances, his VA claim and memories of war.  

The veteran was seen in late January 1999 at the Vet Center.  
He discussed another claim pending at VA.  It was noted that 
the veteran was attending a World War II PTSD group at a VA 
Medical Center every two weeks.  

A September 1999 letter from MG, MD noted that the veteran 
was under his care for heart disease.  Dr. MG also mentioned 
that the veteran was followed at a Mental Health Clinic 
because of chronic PTSD.  Dr. MG stated that the veteran's 
complaint of dizziness might have a number of causes 
including cardiovascular disease.  Dr. MG felt, however, 
that, at the least, PTSD might certainly be an exacerbating 
factor for dizziness particularly in the veteran's clinical 
setting.  

VA outpatient treatment records from October 1996 to March 
1999 show that the veteran maintained attendance at a Combat 
Support Group, was seen at the Vet Center twice monthly and 
had scheduled appointments at a VA medical center for 
supportive counseling.  He was also seen periodically for 
assessment by a psychiatrist.  He continued to experience 
sleep disturbance but did not like to take any medication for 
sleep.  He spent time with family and, at times, got together 
with friends.  At a follow-up appointment with a VA doctor in 
October 1998, a progress note indicates that he complained 
about his VA benefits.  The examiner stated that he did not 
want to admit that his functioning was average and would 
rather be considered disabled.  

It was felt that he had learned some of the terminology and 
symptoms to use to back his demand for compensation from 
attendance at some of the PTSD groups at the Vet Center.  
Clinical findings were that he was alert and not psychotic.  
His speech was relevant but at times repetitious.  His affect 
was appropriate and his mood was resentful.  There were no 
overt signs or symptoms of psychosis or other major 
psychopathology.  His cognition was intact.  The assessment 
was anxiety disorder.  

A GAF score of 65 was assigned.  The veteran reported that he 
was not taking medication prescribed in December 1997 for 
anxiety.  Although the examiner reassured the veteran that 
the medication was safe and would help him, he refused to 
take it.  He was scheduled to return to the clinic in 5 
months.  At his counseling appointment two days later, he 
continued to completely focus on his claim for an increase in 
VA benefits.  He appeared anxious and there were no psychotic 
symptoms.  The assessment was "GAD" or generalized anxiety 
disorder.  The counselor discussed the primary goal for the 
sessions. 

In January 1999, when the veteran was seen at the VA medical 
center, the counselor discussed the treatment plan with him.  
It was noted that his primary focus was frustration at not 
receiving the VA benefits to which he felt he was entitled.  
The counselor felt that it might be more beneficial for him 
to focus primarily on attending his group meetings.  A 
follow-up appointment was not scheduled.  He reported that he 
was taking prescribed medication only when he felt he needed 
it.  He was encouraged to set up an appointment if he decided 
to work on issues that caused him discomfort in his life.  

In July and August 1999, the veteran was seen at the Vet 
Center and continued to be focused on his VA claim.  He 
claimed having increased problems with his memory that he 
attributed to PTSD.  


The veteran was afforded a VA C&P examination for PTSD in 
February 2000.  He complained of difficulty falling asleep 
once or twice a week.  He continued to have bad dreams or 
nightmares about his combat experiences about two times a 
month.  He reported that intrusive thoughts relating to his 
combat experiences occurred mostly in the evening when he was 
having difficulty falling asleep.  He was somewhat vague 
about the thoughts but stated that the things that came to 
his mind made him feel bad.  He did not report any 
flashbacks.  He felt that there were things to look forward 
to in the future, particularly his grandchildren.  He did not 
have a problem with anger.  He avoided talking about prior 
trauma.  

In response to the examiner's question whether there was 
anything else he wanted to discuss, the veteran reported that 
he had been after his benefits for a long time and other than 
that, everything was fine.  He reported having a close 
relationship with his children and his grandchildren were 
happy to see him.  His daily activities consisted of walking, 
keeping busy, going to the shopping mall, talking to people 
he knew and relatives.  He reported having a lot of friends.  

The VA examiner in February 2000 reviewed the outpatient 
medical records and noted that the veteran continued to 
participate in outpatient treatment for PTSD at a VA medical 
center.  An evaluation in January 2000 continued the 
diagnosis of PTSD, chronic.  The examiner also noted that 
treatment GAF scores over the period May 1999 to September 
1999 ranged from a low of 61 to a high of 70 and the latest 
GAF score assigned by a treatment provider was 61.

At the February 2000 VA examination, the veteran's immediate, 
recent and remote memories were good.  He was oriented in all 
spheres, had normal speech, and thought process production 
was spontaneous and abundant.  His continuity of thought 
contained some mild rambling, however, mostly, he was goal 
directed and logical.  He had no suicidal or homicidal 
ideation, no delusions, ideas of reference or feelings of 
unreality.  His abstractability and concentration were good.  
He veteran reported his mood as good.  

The examiner evaluated his mood as euthymic and his range of 
affect as broad.  He was alert, responsive and cooperative.  
His judgment and insight were good.  The diagnosis was 
chronic PTSD.  The current GAF score was 65 and the highest 
GAF score was 70.  

The February 2000 VA examiner stated that the GAF scores 
assigned by various treatment providers and C&P rating 
examiners over the period from October 1996 to February 2000 
had been consistent throughout.  The examiner pointed out 
that the GAF scores from the October 1996 and October 1998 
rating examinations were both 70 and the GAF scores assigned 
in 1999 by treatment providers ranged from 61 to 70.  The 
examiner stated that "the range from 61 to 70 indicates that 
the veteran is best described as an individual who is having 
some mild symptoms but who is also generally functioning 
fairly well and has some meaningful interpersonal 
relationships."  The examiner noted that he assigned a GAF 
score within the general range indicating mild symptoms in 
relation to the veteran's psychiatric condition.  

A social worker at the Vet Center wrote in October 2000 at 
the request of and with the permission of the veteran.  The 
veteran had been a client of the Vet Center since October 
1996 and had been seen in individual counseling throughout 
that time.  He was diagnosed with PTSD and generally avoided 
discussing his specific combat experiences but did report 
frequent nightmares and anxiety when he recalled the 
traumatic events of the war.  At that time he was attending 
individual counseling at the Vet Center once a month and 
group counseling at a VA Medical Center twice a month.  The 
social worker concluded that the veteran had shown little 
progress during the time in counseling as the veteran's focus 
was on the process of his claim with VA and he only briefly 
discussed how he had frequent thoughts of the war and the 
deaths he witnessed.  She anticipated little change in his 
emotional/psychological status in the future. 

The veteran was seen for a scheduled appointment in February 
2001 by a VA staff psychiatrist.  He was on no psychiatric 
medications and attended PTSD group therapy regularly.  He 
repeated his concerns regarding his VA benefits.  

He reported no significant change in nightmares or flashbacks 
that occurred occasionally.  He kept active by walking, 
reading, and following current events.  He did not live alone 
and had good family support.   He was concerned about slowly 
declining immediate memory.  The clinical findings were that 
the veteran was alert, oriented, and cooperative.  He had 
normal speech, an unremarkable mood, and full affect.  There 
were no psychotic symptoms and no homicidal or suicidal 
ideation.  The diagnoses were chronic PTSD and probably age 
related cognitive decline.  A GAF score of 45 was assigned.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  In determining the level of impairment, 
the disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

The laws and regulations governing the evaluation of mental 
disorders were changed, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.  

The retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).

The regulations in effect prior to November 7, 1996, provided 
that a 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

The term "definite" is in the "old" rating criteria for a 30 
percent rating.  VA General Counsel issued a precedent 
opinion concluding that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93; see also 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1997).  The amended regulations in 38 C.F.R. § 4.130 
establish a general rating formula for mental disorders and 
assign disability evaluations according to the manifestation 
of particular symptoms.  It replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild and assigns 
disability evaluations according to the manifestation of 
particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation.

The amended regulations provide that a 30 percent disability 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date. VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000). VA revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board's consideration 
of the new regulations in the first instance is not 
prejudicial to the veteran inasmuch as the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  The RO provided 
the veteran a copy of the applicable rating decision and 
forwarding letter that in combination notified him of the 
basis for the decision reached.  The RO also provided the 
veteran with statements of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  

The veteran has had VA psychiatric examinations, the RO has 
obtained VA records relevant to psychiatric treatment and 
evaluation, and, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  He was also afforded the 
opportunity to present testimony at personal hearings.  He 
has also been advised of the change in mental disorder 
evaluation regulations.  Further, he has obtained 
representation and his representative has prepared argument 
on his behalf.  

The Board notes that the RO full advised the veteran of the 
provisions of the VCAA in its February 2000 supplemental 
statement of the case.

The veteran has not indicated that any probative evidence not 
already associated with the claims folder is available; 
therefore, the duty to assist him has been satisfied, and the 
Board is satisfied that all facts pertinent to the claim for 
an original rating greater than 30 percent for PTSD have been 
properly developed.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Initial increased evaluation 

The Board notes that the veteran disagreed with the initial 
evaluation assigned. When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, separate 
ratings might be warranted for separate periods of time, a 
practice known as "staged" rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby. He has been advised of the laws and regulations 
pertinent to disability evaluations. Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

Although the new rating criteria for PTSD were not in effect 
when the January 1996 rating decision was made, the RO 
considered the new regulations in the rating decisions in 
March 1997, November 1998, December 1998, February 1999 and 
February 2002.  Therefore, the veteran was given notice of 
the new regulations and his representative had an opportunity 
to submit evidence and argument related to the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The percentage rating for the veteran's service-connected 
PTSD is based on the degree of impairment of his social and 
industrial adaptability.  This appeal commenced when the 
initial evaluation assigned was 10 percent.  To the extent 
that the veteran claimed that his disability was more severe, 
the RO agreed and granted a 30 percent disability evaluation 
effective from November 24, 1993.  

Clearly, the veteran is competent to allege that he is worse, 
and that he has functional impairment.  However, the Board 
concludes that the evidence established by competent 
professionals is more probative than the veteran's 
statements.

The evaluation for the veteran's service-connected PTSD is 
based on the degree of impairment of his social and 
industrial adaptability.  For the period prior to November 7, 
1996, only the unrevised mental disorders rating criteria may 
be considered in determining the severity of the veteran's 
PTSD.  VAOPGCPREC 3-2000.  The Board has considered whether 
an evaluation greater than 30 percent is warranted under the 
"old criteria" for the period prior to November 7, 1996, and 
whether, under the old or revised criteria, an evaluation 
greater than 30 percent is warranted for the period from 
November 7, 1996.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL 
DISORDERS (4th ed.) (DSM IV), p.32.] Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). DSM III-R (1987), DSM IV.

The Board has considered whether a schedular evaluation 
greater than 30 percent under the "old criteria" is 
warranted.  A 50 percent rating under the old criteria could 
be assigned where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and the psychoneurotic symptoms so 
reduced the levels of reliability, flexibility, and 
efficiency that there was considerable impairment in the 
ability to obtain or retain employment.

As noted above, rating evaluations for psychiatric conditions 
are to be based on all the evidence that bears on 
occupational and social impairment caused by the psychiatric 
symptoms.  The veteran has undergone several comprehensive 
evaluations since 1995 and none of them reported 
psychoneurotic symptoms of such severity and persistence that 
there was considerable impairment in his ability to obtain or 
retain employment.  The veteran had worked for approximately 
37 years and retired in 1982.  

It is the Board's opinion that, under the criteria in effect 
prior to November 7, 1996, the veteran is not entitled to a 
rating greater than 30 percent.  In considering the 
psychiatric signs and symptoms of PTSD, the Board notes that 
these include nightmares, flashbacks, and intrusive thoughts.  
Despite these symptoms, the veteran's affect, speech, thought 
processes, and memory are not shown to be impaired due to 
PTSD.  His immediate and remote memories were intact and mild 
impairment of recent memory was shown at the October 1996 and 
October 1998 VA examinations, while at the February 2000 VA 
examination his immediate, recent and remote memories were 
good.  

An examiner in February 2001 thought that the gradual 
progressive decline in memory might have been secondary to 
Alzheimer's disease and rule out treatable forms of dementia.  
His judgment has been considered good, fair or intact.  The 
veteran has a good relationship with his children and 
grandchildren, sees friends socially, walks and goes out 
shopping.  The evidence does not show psychoneurotic symptoms 
attributable to PTSD that result in considerable industrial 
impairment or considerably impair social relationships.

The GAF score assigned in June 1995 by a C&P rating examiner 
was 54 due to moderate difficulties in social and 
occupational functioning.  The examiner at the February 2000 
VA examination noted that the GAF scores assigned by 
treatment providers and C&P rating examiners during the 
period from October 1996 to February 2000 had been consistent 
and were in the range from 61 to 70.  These scores indicated 
that the veteran had mild symptoms but generally was 
functioning pretty well, and had some meaningful 
interpersonal relationships.  

Although in February 2002 when seen for an appointment with a 
VA staff psychiatrist, a GAF of 45 was assigned, the findings 
at that time do not show serious symptoms or serious 
impairment.  The veteran was not taking psychiatric 
medications, had only occasional nightmares or flashbacks, 
kept active , was alert, oriented, and cooperative, had 
normal speech, an unremarkable mood and full affect, was not 
living alone and continued having good family support that 
indicates an ability to maintain effective and wholesome 
relationships.  The examiner also noted that the veteran 
probably had age related cognitive decline.  Thus, the 
evidence as a whole does not show a degree of social and 
industrial impairment that is considerable.  Accordingly, a 
disability rating greater than 30 percent is not warranted 
for the veteran's service-connected PTSD under the criteria 
in effect prior to November 7, 1996.

The Board has also considered whether the veteran is entitled 
to a disability rating greater than 30 percent under the 
revised rating criteria from November 7, 1996.  The PTSD C&P 
examinations in October 1998 and February 2000 do not show 
actual symptoms resulting in occupational and social 
impairment with reduced reliability and productivity.  As 
noted above, the medical evidence of record shows the veteran 
as alert and oriented.  The veteran maintains a good 
relationship with his children, grandchildren, one of his ex-
wives and has social acquaintances.  Moreover, the Board 
finds no evidence of impaired judgment, impaired abstract 
thinking, or disturbances of motivation and mood due to PTSD 
symptoms.  

The evidence shows that the veteran's PTSD is not manifested 
by such symptoms such as flattened affect, abnormal speech, 
panic attacks, or difficulty understanding complex commands.  
While the veteran's recent memory is mildly impaired, his 
immediate and long term memory were intact and there is no 
evidence of the veteran forgetting to complete tasks.  The 
overall disability picture does not more nearly approximate 
the criteria for a 50 percent rating under the revised 
criteria.  38 C.F.R. § 4.7 (2001).

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 C.F.R. § 
3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In accordance with the reasons and bases as detailed above, 
the Board finds that neither version of the rating criteria 
for rating mental disorders is more favorable to the veteran.  
A preponderance of the evidence in this case shows that the 
service connected PTSD does not result in, or more nearly 
approximate, "considerable" impairment under criteria in 
effect before November 7, 1996, nor does it meet or more 
closely approximate the current criteria for an increased 
evaluation.  In sum, the evidence supports no more than a 30 
percent rating for the veteran's service-connected PTSD.

Although the Board has also considered the provisions of 
Fenderson pertaining to staged ratings, staged ratings are 
not warranted in this case.  The evidence does not show 
disability warranting more than a 30 percent rating during 
any period under consideration, even in light of 38 C.F.R. § 
4.7.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  In the veteran's case at hand, the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but did not grant entitlement to 
an increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his PTSD 
since service connection was granted to the present.  The 
Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The record in this case does not demonstrate that the 
veteran's service-connected PTSD markedly interferes with 
employment or that he has required frequent periods of 
hospitalization for this disability.  The veteran retired 
after approximately 37 years of working.  He occasionally 
does volunteer work.  He has not reported that he has 
required any hospitalization for this disability.  



The evidence of record does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).

With preponderance of the evidence weighing against the 
claim, there is no occasion to apply the doctrine of 
reasonable doubt in this case.  When such doubt arises, it 
must be resolved in the veteran's favor.  However, it only 
applies where the evidence for and against the claim is in 
approximate balance, or equipoise.  38 C.F.R. § 3.102 (2001).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

